Title: From George Washington to Timothy Pickering, 3 March 1799
From: Washington, George
To: Pickering, Timothy


Confidential 
Dear Sir,Mount Vernon 3d March 1799   
The unexpectedness of the event, communicated in your letter of the 21st Ulto, did, as you may suppose, surprise me not a little.

But far, very far indeed was this surprise short of what I experienced the next day, when by a very intelligent Gentmn (immediately from Philadelphia) I was informed that there had been no direct overture from the Government of France to that of the United States, for a Negociation. On the contrary, that Mr Talleyrand was playing the same loose, and round-about game he had attempted the year before with our Envoys, and which, as in that case, might mean any thing, or nothing, as would subserve his purposes best.
Had we approached the ante-chamber of this Gentleman when he opened the door to us, and there waited for a formal invitation into the Interior, the Governments would have met upon equal ground; and we might have advanced, or receded, according to circumstances, without commitment. In plainer words, had we said to Mr Talleyrand through the channel of his communication, we still are, as we always have been, ready to settle by fair Negociation, all differences between the two Nations, upon open, just and honourable terms; and it rests with the Directory (after the indignities with which our attempts to effect this, have been treated, if they are equally sincere) to come forward in an unequivocal manner, and prove it by their Acts.
Such conduct would have shewn a dignified willingness on our part, to Negociate; and would have tested their sincerity, on the other. Under my present view of the subject, this would have been the course I should have pursued; keeping equally in view the horrors of War, & the dignity of the Government.
But, not being acquainted with all the information, & the motives which induced the measure, I may have taken a wrong impression, & therefore shall say nothing further on the subject, at this time. With sincere esteem & regard I am—Dear Sir Your Most Obedt Servt

Go: Washington

